SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á los veinte y ocho días del mes de Diciembre de mil ochocientos noventa y nueve, en el recurso de casación por infracción de Ley interpuesto por Don Pedro Schira y Meletta contra el auto del día veinte y siete de Octubre de este año, dictado por el Tribunal de Distrito de San Juan, que denegó la admisión de la demanda de tercería de dominio establecido por el recurrente. — Resultando: Que don Pedro Schira promovió demanda reclamando el dominio de varios muebles *74embargados por Don José María Arzuaga en el juicio seguido1 contra Don Bartolomé Simonet, en cobro de pesos, adjuntando la escritura de dominio, cuya demanda fué repelida de plano por el auto de veinte y siete de Octubre pasado.— Resultando: Que contra ese auto se interpuso el recurso de reposición, que fué denegado por el provisto del día ocho de Noviembre siguiente. — Resultando: Que el tercerista interpuso el recurso de casación por infracción de ley, fundado1 en el artículo 1,690, párrafo 1? de la Ley de Enjuiciamiento1 Civil, y citando como infringidos los artículos 490, 524, 1,531 y 1,535 de la dicha Ley procesal, y el artículo 49 de la Orden general número 118. — Resultando: Que celebrada la vista pública el recurrente sostuvo en ese acto sus pretensiones. —Siendo Ponente el Juez Asociado Don Luis de Ealo y Domínguez. — Considerando : Que la demanda que sirve de materia del recurso aparece revestida de todas las circunstancias y condiciones que afectan á su esencia, á la razón y al derecho del demandante y á.la vez se ajusta en la forma y en la manera de producirla á las solemnidades intrínsecas y extrínsecas que exigen los artículos 524,1,531 y 1,535 de la Ley de Enjuiciamiento civil. — Considerando: Que si bien el artículo 49 de la Orden general número 118 atribuye á los Tribunales la facultad de admitir ó denegar la demanda, esto no puede traducirse en el poder de repeler discrecionalmente las demandas que se ajustan á las prescripciones legales. — Fallamos: Que debemos declarar y declaramos con lugar el recurso de casación, casamos y anulamos el autorecurrido del veinte y siete de Octubre pasado, dictado por el Tribunal del Distrito de San Juan y en su virtud admítase y sustancíese con arreglo á derecho la demanda de tercería de dominio interpuesta por Don' Pedro Schira y comuniqúese. — Así por esta nuestra sentencia que se publicará en la Gaceta Oficial lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figueras. — Juan Morera Martínez. — Luis de Ealo y Domínguez.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Luis de Ealo y Domínguez, Ponente en este recurso, celebrando audiencia pública dicho Tribunal en el día de hoy de que certifico como Secretario, en Puerto Pico á veinte y ocho de Diciembre de mil ochocientos noventa y nueve.— E. de J. López Gaztambide.